CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


EXECUTION COPY


SECOND AMENDMENT TO LICENSE AGREEMENT
(BROAD REFERENCE NO. OLC2015079)


This Second Amendment to License Agreement (this “Amendment”), effective as of
November 14, 2018 (the “Amendment Effective Date”), is made by and between The
Broad Institute, Inc., a non-profit Massachusetts corporation, with a principal
office at 415 Main Street, Cambridge, MA 02142 (“Broad”), and Neon Therapeutics,
Inc., a Delaware corporation with a principal office at 40 Erie Street, Suite
110, Cambridge, MA 02139 (“Company”). Company and Broad are each referred to
herein as a “Party” and collectively as the “Parties.”


WHEREAS, Broad and Company have entered into that certain License Agreement as
of November 13, 2015 (the “License Agreement”);


WHEREAS, Broad and Company wish to amend the License Agreement to provide for
the non-exclusive license to Company of the Class 1 Epitope Data (as defined
below) as Licensed Know-How (as defined in the License Agreement) in accordance
with the terms of the License Agreement;


WHEREAS, in addition to Broad, Dana Farber Cancer Institute, a not-for-profit
Massachusetts corporation with a principal office at 44 Binney Street, Boston,
MA 02115 (“DFCI”), and The General Hospital Corporation d/b/a Massachusetts
General Hospital, a not-for-profit Massachusetts corporation with a principal
office at 55 Fruit Street, Boston, MA 02114 (“MGH”) are also co-owners of the
Class 1 Epitope Data;


NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Broad and Company hereby agree as follows:


1.
Amendment to Section 1.73. Effective as of the Amendment Effective Date, the
License Agreement is hereby amended by deleting Section 1.73 in its entirety and
replacing it with the following:



“1.73    “Licensed Know-How” means all Know-How Controlled by Broad (a)
regarding the research and development of Neoantigen Vaccine Products which has
been disclosed by [***] pursuant to confidential communications prior to the
Effective Date under the NDA, or (b) specifically described in Exhibit E to this
Agreement (the “Class 1 Epitope Data”). Notwithstanding the foregoing, Licensed
Know-How described in clause (a) of the immediately preceding sentence excludes
[***].”


2.
Amendment Adding Exhibit E to the License Agreement. Effective as of the
Amendment Effective Date, the License Agreement is hereby amended by adding a
new Exhibit E to the License Agreement in the form attached to this Amendment as
Exhibit E.



3.
Transfer of Class 1 Epitope Data. Within [***] days after the Amendment
Effective Date, Broad shall transfer, or have transferred, to Company the Class
1 Epitope Data. Such transfer shall be accomplished by file data transfer or
such other means as reasonably agreed by the Parties.



4.
Payment. Company shall pay Broad a non-refundable license fee of [***], due and
payable within [***] days after the successful transfer of Class I Epitope Data.



5.
Publication. Company acknowledges and agrees that the Class I Epitope Data may
be published or presented, or otherwise disclosed, in whole or in party,
publically or case-by-case, by faculty, employees and staff of Broad, DFCI and
MGH at any time and from time to time without prior notice to or right of review
by Company.



6.
Defined Terms. Any capitalized terms used but not defined in this Amendment
shall have the meaning set forth in the License Agreement.






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


EXECUTION COPY




7.
Agreement Ratification. Except as specifically amended hereby, all provisions of
the License Agreement shall remain in full force and effect.



[Signatures Follow]







--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


EXECUTION COPY


IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its authorized representative in its name and on its behalf.


THE BROAD INSTITUTE






By: /s/ Issi Rozen


Name: Issi Rozen


Title: Chief Business Officer
NEON THERAPEUTICS, INC.






By: /s/ Hugh O'Dowd


Name: Hugh O'Dowd


Title: CEO










--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


EXECUTION COPY


Exhibit E


Description of Certain Licensed Know-How


[***]





